Case 2:18-cv-00784-SPC-MRM Document 80 Filed 11/02/20 Page 1 of 4 PageID 1633




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 JOSEPH CAIAZZA, on his own
 behalf and those similarly situated

              Plaintiff,

 v.                                               Case No.: 2:18-cv-784-FtM-38MRM

 CARMINE MARCENO,

               Defendant.
                                           /

                                         ORDER1

        Before the Court is Plaintiff Joseph Caiazza’s Motion for Reconsideration

 (Doc. 74) and Defendant Carmine Marceno’s response in opposition (Doc. 78).

 Caiazza wants reconsideration of the Court’s Order granting and denying

 summary judgment in part (the “Order”) (Doc. 72). The Motion is denied.

        “A motion for reconsideration must show why the court should reconsider

 its prior decision and ‘set forth facts or law of a strongly convincing nature to

 induce the court to reverse its prior decision.’” Fla. Coll. of Osteopathic Med.,

 Inc. v. Dean Witter Reynolds, Inc., 12 F. Supp. 2d 1306, 1308 (M.D. Fla. 1998)

 (citation omitted). Courts generally recognize three bases for reconsidering an



 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:18-cv-00784-SPC-MRM Document 80 Filed 11/02/20 Page 2 of 4 PageID 1634




 order: “(1) an intervening change in controlling law; (2) the availability of new

 evidence; and (3) the need to correct clear error or manifest injustice.” Id. “The

 burden is upon the movant to establish the extraordinary circumstances

 supporting reconsideration.” U.S. ex rel. Mastej v. Health Mgmt. Assocs., Inc.,

 869 F. Supp. 2d 1336, 1348 (M.D. Fla. 2012).           And district courts have

 discretion to grant reconsideration. Drago v. Jenne, 453 F.3d 1301, 1305 (11th

 Cir. 2006).

          Caiazza contends reconsideration is necessary to correct clear error and

 prevent manifest injustice. Mostly, Caiazza relies on two affidavits and a job

 description, which the Order addressed. In doing so, the Court explained why

 that evidence didn’t create a genuine dispute because it did not speak to

 Marceno’s policy for responses within one hour. Now, Caiazza argues that was

 error.

          First, he claims the Court misunderstood the word “immediately” in two

 affidavits and did not construe those documents most favorable to Caiazza. Yet

 that term was not Caiazza’s problem. The issue was those affidavits were

 vague and unsupported on Marceno’s response time policy. Where relevant,

 Caiazza’s affidavit follows:

                      My activities were severely restricted because I
                had to be available to immediately respond to all calls
                at any time, in order to provide back-up to the only
                other deputy on duty, or to respond to a call myself to




                                          2
Case 2:18-cv-00784-SPC-MRM Document 80 Filed 11/02/20 Page 3 of 4 PageID 1635




             the extent the other deputy was already busy
             responding to another call.

 (Doc. 58-1 at 3); see also (Doc. 58-2 at 3). That sentence says nothing about

 Marceno’s policy on response times. Instead, counsel provides an after-the-fact

 argument that Caiazza really intended that statement to rebut the evidence of

 a one-hour response time. But that cannot be reasonably inferred from what

 the affidavit said. What is more, Caiazza’s affidavit clarified, “Each call took,

 on average, 30 minutes to respond to.” (Doc. 58-1 at 4). Again, this statement

 does not speak to Marceno’s policy. Yet at best, the affidavit reflected a thirty-

 minute response time (not an immediate one).           Likewise—as the Order

 stated—the job description does not provide insight on Marceno’s response-

 time policy. “Summary judgment is not a time to be coy: ‘conclusory statements

 not grounded in specific facts’ are not enough.” Sommerfield v. City of Chicago,

 863 F.3d 645, 649 (7th Cir. 2017) (alteration accepted and citation omitted). If

 Marceno had a policy of a response time less than an hour, Caiazza should

 have offered evidence of it through testimony, affidavit, or some other way.

       Second, Caiazza claims the Court misunderstood call logs, which created

 at least a genuine issue of material fact on response times. It unclear how the

 Court could have misunderstood this evidence because Caiazza never made

 that argument at summary judgment. Even so, if anything (like Marceno says)




                                         3
Case 2:18-cv-00784-SPC-MRM Document 80 Filed 11/02/20 Page 4 of 4 PageID 1636




 these documents show Caiazza’s actual response times, not the response time

 Marceno required.

      Finally, Caiazza seeks reconsideration of the Order for the overtime

 hours he worked. This argument is meritless. As explained in the Order, the

 parties genuinely dispute whether Caiazza worked overtime and Marceno’s

 knowledge of those hours.

      For those reasons, the Court denies reconsideration.

      Accordingly, it is now

      ORDERED:

      Plaintiff’s Motion for Reconsideration (Doc. 74) is DENIED.

      DONE and ORDERED in Fort Myers, Florida on November 2, 2020.




 Copies: All Parties of Record




                                      4
